TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00106-CR



                             Christian Uskanga-Torres, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
        NO. CR6295, THE HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            MEMORANDUM OPINION



               Appellant, Christian Uskanga-Torres, was convicted by a jury of the first degree

felony offense of aggravated sexual assault of a child. See Tex. Penal Code Ann. § 22.021(West

2011). The jury assessed his punishment at confinement in the Institutional Division of the Texas

Department of Criminal Justice for 20 years and, in addition, assessed a $5,000 fine. See id. § 12.32

(West 2011).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75

(1988). Appellant’s counsel sent appellant a copy of the brief along with a letter advising appellant
of his right to examine the appellate record and file a pro se brief. See Anders, 386 U.S. at 744;

Garner, 300 S.W.3d at 766. No pro se brief or other written response has been filed.

               We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The

judgment of conviction is affirmed.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Puryear, Henson, and Goodwin

Affirmed

Filed: August 16, 2012

Do Not Publish




                                                2